Case 3:18-cv-00143-DJH-RSE Document 20 Filed 10/30/18 Page 1 of 2 PageID #: 61



                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY

MONIQUE SENEXANT,                                    Case No.: 18-cv-00143-DJH-RSE

                Plaintiff,

       vs.

NATIONAL CREDIT SYSTEMS, INC. et al,

                Defendants.




         UNOPPOSED MOTION TO WITHDAW AS ATTORNEY OF RECORD


             COMES NOW, Katrina M. DeMarte, Esq., formerly of the law firm Brock & Scott,

PLLC, and hereby files this Unopposed Motion to Withdraw as Counsel of Record. Katrina M.

DeMarte, Esq. respectfully requests that this Court allow her to withdraw as counsel of record

for the Defendants.

             Brock & Scott, PLLC’s Ann Arbor location dissolved in July of 2018. Thereafter,

Katrina M. DeMarte, Esq. obtained employment with Magdich Law and co-counsel Charity A.

Olson, Esq. of Varnum LLP retained all clients that attorney Katrina M. DeMarte previously

represented. Moreover, attorney DeMarte’s former client has expressed their desire to continue

to have Charity A. Olson, Esq., attorney DeMarte’s former supervisor, as their counsel of record.

It has always been undersigned counsel’s understanding that Attorney Olson would exclusively

handle this file, and that she would take any action necessary to preserve their defense. As such,

there will be no prejudice to any party because Charity A. Olson will remain as counsel for the

Defendant.
Case 3:18-cv-00143-DJH-RSE Document 20 Filed 10/30/18 Page 2 of 2 PageID #: 62



           Katrina M. DeMarte certifies that the Defendant is unopposed to this Motion to

Withdraw as Attorney of Record. Moreover, Katrina M. DeMarte, Esq. represents that counsel

for the Plaintiff does not oppose her Motion to Withdraw as Attorney of Record.

           Wherefore, the above premises considered, Katrina M. DeMarte prays that her

Unopposed Motion to Withdraw as Counsel of Record be granted.


                                                  Respectfully submitted,

                                                  /s/ Katrina M. DeMarte
                                                  Katrina M. DeMarte (MI Bar No. P81476;
                                                  CO Bar No. 43135)
                                                  MAGDICH LAW
                                                  17177 North Laurel Park Drive St 401
 Dated: October 30, 2018                          Livonia, MI 48152
                                                  Phone: 248-344-0013
                                                  Fax: 248-344-0133
                                                  Email: kdemarte@magdichlaw.com




                                CERTIFICATE OF SERVICE
         I hereby certify that on October 30, 2018 I electronically filed the foregoing document
with the Clerk of the Court using the ECF system, which will send notification of such filing to
all attorneys of record.
                                    /s/ Katrina M. DeMarte
                           Katrina M. DeMarte (MI Bar No. P81476;
                                      CO Bar No. 43135)
                                       MAGDICH LAW
